Per Curiam.
Where an exchange of lands is made, each *78piece being of equal value to the other, so that no money is to be paid, and possession of the several tracts is taken pursuant to the exchange, a delay of ten years to proceed to compel execution of deeds is not, per se, a bar to a suit for specific performance.
Asa Iglehart and Peter Mair, for appellant.
James P. Blythe, for appellee.
As an abstract proposition, it can not be laid down that title to real estate can not be proved by parol, because such title may originate in prescription.
In this case no objection is taken in the brief of appellants to the instructions; no exception was taken below specifically to the form of the judgment; and the evidence in the cause was conflicting.
The judgment below is affirmed with costs.
Note.—A petition for rehearing was filed in this case' February 1, 1865, and overruled.